DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
In Figure 4, it appears that reference number 51, indicating the bar magnet, should instead be 52.
In Figure 5, it appears that the frame, labeled with reference number 2, should instead be labeled with reference number 4.
In Figure 7, there is no line leading from reference number 56 to an element in the Drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [0013], reference number 23 is mentioned, but fails to appear in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “57” has been used to designate both rubber wheels (Figure 8, paragraph [0016]) and a cable (Figure 9, paragraph [0017], and also Figures 11, 14, and 19).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

The disclosure is objected to because of the following informalities:
The Specification fails to provide headings, distinguishing the different sections of the disclosure. Examples of commonly used headings: Background of the Invention, Field of the Invention, Description of Related Art, Brief Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Invention, etc.
Further, in paragraph [0013], reference number 2 is used to identify a recess and a frame, while reference number 4 is also used to identify the frame.
Still further, in paragraph [0013], reference number 12 is used to identify both side holders and side brackets.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the coils and terminals and their corresponding structural component(s) in/on which they are incorporated (i.e. to what element do the coils and terminals belong).
Claim 16 is further rejected, given it is unclear to which element, the recess or frame, the fitting seat (line 6) is a part of.
Still further, the recitation of “its coils”, referring to the pickup, is indefinite, given there is no previous mention of the pickup comprising coils.
As for claim 17, it is unclear if the mechanical fitting seat (line 2) is the same or different element from the fitting seat recited in preceding claim 16.
Similarly, in claim 17, it is unclear if the fixing plate (line 3) is the same or different element from the pickup fixing plate previously recited in claim 16.
Still further in claim 17, line 7 recites spring-loaded pins on the fixing plate. Please clarify which fixing plate.
Claim 17 still further recites the limitation "the pickup frame" in the last line.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a pickup frame.
As for claim 18, it is unclear if the mechanical fitting seat (line 4) is the same or different element from the fitting seat recited in preceding claim 16.
Claim 18 recites the limitation "the magnetic fixing plate" in line 4.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a magnetic fixing plate in preceding claim 16, merely a fixing plate.
Still further in claim 18, line 8, please clarify if “the fixing plate” refers to the fixing plate recite in claim 16, the magnetic fixing plate previously recited in claim 18, or yet another fixing plate.
Claim 19 recites the limitation "the base plate of the fixing plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of the fixing plate comprising a base plate, only the pickup comprising a base plate and fixing plate.
Claim 19 also recites the limitations "the thread" and “the height adjuster” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim, given there is no previous mention of either element.
Further in claim 19, line 5 and end of line 6-7, please clarify which base plate is being recited, the pickup base plate from claim 16, or the fixing plate base plate previously recited in claim 19.
Claim 19 recites the limitations "the free side", “the pickups” (plural) and “the strings” in lines 6-8.  There is insufficient antecedent basis for these limitations in the claim.
Lastly in claim 19, please clarify how the pickup comprises pickups (lines 7-8).
As for claim 20, it is unclear if the electrical outlets (line 1) are the same or different elements from the electrical outlets recited in preceding claim 16.
Claim 20 further recites the limitation "its side holders" in line4.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of the receiving frame comprising side holders.
As for claim 21, please clarify if the frame (line 1) is meant to be the receiving frame recited in preceding claim 16, or a separate element.
Claim 21 further recites the limitation "the end cams" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of end cams.
Regarding claim 22, the phrase "i.e.”, or “for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 22 further recites the limitations "the bridge pickup", “the middle position pickup” and “the neck pickup” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim, given there is no previous mention of said pickups.
The phrase "to a greater or lesser extent" in claim 22 is a relative term which renders the claim indefinite.  The phrase "to a greater or lesser extent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 23 recites the limitations "the front area", “the middle”, “the neck pickup”, the bridge pickup”, and “the rear area” in lines 4-5 and 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 24 recites the limitations "the height adjuster", “the guide pin” and “the base plate” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim, given claim 24 is an independent claim and there is no previous mention of said elements.
Claim 24, line 4, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Claim 24, recites a fixing plate insertable on a receiving frame, and installed in a recess; however, the claim proceeds to recite an element forming a fitting seat for the fixing plate and an element releasable from the receiving frame. Please clarify which element, the receiving frame or recess, forms the fitting seat, and please clarify that it is the fixing plate that is releasable from the frame. The claim language as currently presented in very vague. Please consider separating the elements and their specific functions/configurations or providing better recitation of the relationships between the elements and their functions. The claim as stands, appears to recite the same element forming the fitting seat and being releasable.
As for claims 25, please clarify if the ferromagnetic fixing plate, threaded bush, pickup and receiving hole recited in lines 1-2, are the same or different from the fixing plate, threaded bush, pickup element or receiving hole recited in preceding claims 24.
Further in claim 25, line 3, please clarify which fixing plate is intended (fixing plate from claim 24 or ferromagnetic fixing plate previously recited in claim 25).
Claim 25 recites the limitation "the coils" in line 4.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of coils.
Further in claim 25, line 4, “the pickup, and the pickup element”, please clarify if there is a difference between the pickup and pickup element.
Still further, line 5, please clarify if the associated receiving frame differs from the previous recited associated receiving frame in claim 24. 
Similar to claim 24, please clarify, in claim 25, which element forms the fitting seat (line 7).
Also, line 7, please clarify if the fitting seat differs from that previously claimed in claim 24.
Claim 25 recites the limitation "the contact points" in line10.  There is insufficient antecedent basis for this limitation in the claim.
Lastly in claim 25, please clarify which fixing plate (fixing plate claims 24 or ferromagnetic fixing plate claim 25) is being recited in the second to last line. 
Claim 26 recites the limitation "the two side holders" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the screws" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitations "the inclination" and “the inserted pickup” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 26 recites the limitation "the various strings" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Lastly in claim 26, the recitation of “of its pickups” in line 4 is indefinite, given there is no previous mention of the pickup element having pickups and it’s unclear how the pickup comprises pickups. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Mercurio (6,253,654).
In terms of claim 24, Mercurio teaches a pickup element for electric guitar comprising a fixing plate (38B) with a threaded bush (60) and receiving hole for a spring guide pin (60), and a base plate (38A) (see Figures 4A-E, column 5, lines 51-58 and claim 1), wherein the fixing plate is manually insertable without tools (i.e. press fit), on an associated receiving frame (9, 11, 13, 15, 22), installed in a recess formed in a rear side of a body of the guitar, such that the receiving frame forms a fitting seat for the fixing plate, allowing the fixing plate to be releasable from the frame without tools (i.e. strap, see Figure 5).
As for claim 26, Mercurio teaches the receiving frame comprising pressure springs (see column 6, lines 15-20) and the ability to adjust the distance between elements (see column 5, lines 51-58 and claim 1). 

At least claim 24 can further be rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Brown Jr. (US2017/0025102) (see Figure 4), the US patent to Palazzolo (4,854,210) (see Figures 3, 4 and 6), and the German publication to Lange (DE 102010017697 A1) (see Figures 2 and 3).


Allowable Subject Matter

Claims 16-23 are believed to be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 25 is believed to be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
After a better understanding of the invention is achieved, a further search and consideration of the prior art will be conducted.
Presently, the closest prior art of record are the US patents to Mercurio (6,253,654), Palazzolo (4,854,210), Stanton et al. (10,861,430) and Reddick (11,024,269), the US patent application publications to Brown Jr. (US2017/0025102) and Strassell (US 2017/0053631), and the German publication to Lange (DE 102010017697 A1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        12/1/2021